[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              DECEMBER 2, 2009
                               No. 09-11063                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                   D. C. Docket No. 99-00152-CR-J-20-HTS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

J. H. HARDY,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (December 2, 2009)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Maurice C. Grant, II, appointed counsel for J. H. Hardy in this appeal, has
moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Hardy’s revocation of supervised release

and resulting sentence are AFFIRMED.




                                          2